In a courteous and able petition for rehearing the appellant suggests that we have over-emphasized the matter of speed particularly with reference to the question of contributory negligence. Under the statutory law in this State it is prima facie unlawful to drive a motor vehicle in excess of fifty miles per hour. The statute also provides that the driver of a vehicle entering a public highway from a private road must yield the right of way to vehicles approaching on the highway. In our original opinion we held that in order to enjoy the right of way a driver of a motor vehicle must operate it in a lawful manner. The conclusion which we thus reached is amply supported by reason and authority. When a driver operates his vehicle in an unlawful manner, as for instance by driving at an excessive speed, he loses the right of precedence which would be his under the statute had he been complying with the law, or as stated in Blashfield's Cyclopedia of Automobile Law  Practice, Permanent ed. § 1009, "He loses his statutory preferential status." This does not mean, however, that the driver who thus loses his right of way becomes a trespasser on the highway, neither does it mean that the right of way so lost is conferred upon the driver of another car. Nevertheless, excessive speed on the part of a driver on a favored highway is a factor to be considered in determining whether or not a driver who enters from a non-favored highway is guilty of contributory negligence. The driver of a car entering a favored highway has a right to expect that others *Page 160 
using it will conduct themselves in a lawful manner and if he finds himself in a position of peril because of the excessive speed of an approaching car it cannot be said that he is guilty of contributory negligence as a matter of law because he failed to anticipate the unlawful conduct of the other driver. In this case it cannot be said that the plaintiff was guilty of contributory negligence as a matter of law because he failed to see the defendant's car before he did see it or because he attempted to avoid the accident by pulling over and stopping on the left side of the highway upon discovering his peril.
Other points suggested in the petition for rehearing were carefully considered by the court in arriving at the decision in this case. After giving these matters further consideration we are still of the opinion that the questions of negligence and contributory negligence here presented, are for the jury. Rehearing denied.
BURKE, Ch. J., and CHRISTIANSON, BURR and NUESSLE, JJ., concur.